Citation Nr: 1759414	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-13 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service connection for right lower extremity femoral nerve disability.

2. Entitlement to a rating in excess of 20 percent for service connection for left lower extremity femoral nerve disability.

3. Entitlement to an earlier effective date for the award of service connection for right lower extremity femoral nerve disability prior to May 1, 2015.

4. Entitlement to an earlier effective for the award of service connection for left lower extremity femoral nerve disability prior to May 1, 2015.

5. Entitlement to an increased rating in excess of 50 percent for service-connected PTSD.

6. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

7.  Entitlement to a rating in excess of 10 percent for service-connected thoracic spine and in excess of 30 percent for service-connected lumbar spine prior to May 1, 2015.

8.  Entitlement to a combined rating in excess of 40 percent for thoracic and lumbar spine disabilities from May 1, 2015.

9.  The propriety of a rating reduction for the Veteran's thoracic spine from 20 percent to 10 percent effective July 1, 2002 on the basis of clear and unmistakable evidence (CUE).

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Washington Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and S. G.


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Marine Corps from November 1967 to December 1969.  He is a recipient of the Purple Heart, the Combat Action Ribbon, the National Defense Service Medal, the Vietnam Service Medal with Bronze Star, and the Vietnam Campaign Medal with Device.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the Veteran was awarded entitlement to service connection for hearing loss in the August 2010 rating decision and an initial rating of 20 percent was assigned; the Veteran subsequently appealed the initial rating assigned.  Therefore, the RO's decision with respect to the Veteran's initially assigned rating for his bilateral hearing loss never became final.  During the pendency of this appeal, the RO found that there was a clear and unmistakable error in the rating assigned in the August 2010 rating decision and in a June 2015 rating decision reduced the assigned evaluation to 10 percent effective August 18, 2009.  

Similarly, the RO found that there was a CUE in a January 2003 rating decision that granted a 20 percent disability evaluation assigned the Veteran's thoracic spine disability, and reduced that evaluation to 10 percent effective July 1, 2002.  See June 2015 rating decision.  

Additionally, the Board notes that the Veteran testified before the undersigned Veterans Law Judge in October 2016 and also testified before a Decision Review Officer (DRO) in April 2014.  A transcript of each hearing has been associated with the claims file.

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of entitlement to a TDIU as part of this appeal, a review of the Veteran's Board hearing testimony reveals that he quit his job partially because of his service-connected PTSD.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the Veteran's claim for an increased rating for his service-connected anxiety disorder.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Additionally, the Board notes that the Veteran and his wife provided testimony relevant to service connection for alopecia, which was denied in August 2010, but ultimately not appealed.  As the issue of new and material evidence in support of previously denied claim for entitlement to service connection for alopecia is not presently before the Board, the Board has no jurisdiction over this claim.  Thus, this matter must be referred to the RO for appropriate consideration and action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to an increased initial rating for bilateral lower extremity femoral nerve impairment, increased ratings for the thoracolumbar spine, an increased rating for bilateral hearing loss, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right lower extremity femoral nerve impairment was not diagnosed until May 1, 2015, and there is no objective medical evidence that it manifested before that date.

2. The Veteran's left lower extremity femoral nerve impairment was not diagnosed until May 1, 2015, and there is no objective medical evidence that it manifested before that date.

3. The Veteran's PTSD is most closely approximated by social and occupational impairment with reduced reliability and productivity.

4. The RO's reduction of the Veteran's 20 percent rating for his thoracic spine to 10 percent effective July 1, 2002, was proper.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to an earlier effective date prior to May 1, 2015 for the award of service connection for right lower extremity femoral nerve impairment have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for entitlement to an earlier effective date prior to May 1, 2015 for the award of service connection for left lower extremity femoral nerve impairment have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9411 (2017).

4.  The criteria for restoration of a 20 percent rating for thoracic spine muscle spasm with degenerative joint disease effective July 1, 2002, have not been met.  38 U.S.C. § 1155(2012); 38 C.F.R. §§ 3.105, 3.344 (2017); 38 C.F.R. § 4.71(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

As a preliminary matter, although typically a discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) is necessary to adjudicate a compensation claim, those duties are only triggered by the receipt of a new application or claim.  See 38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b), (c) (2017).  Where the RO initiates an attempt to reduce the Veteran's rating, it does so in the absence of an application or claim.  Therefore, the duties to notify and assist outlined in the VCAA are inapplicable to reduction claims.

With respect to the Veteran's effective date and PTSD claims, under the VCAA and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a November 2009 letter satisfied VA's duty to notify the Veteran of the elements of his claims on appeal and included an explanation of how effective dates are assigned.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist with regard to the Veteran's effective date and PTSD claims.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).


II. Entitlement to an Earlier Effective Date for Service Connection for Bilateral Lower Extremity Femoral Nerve Impairment

Generally, the effective date of an award of a claim is the date of receipt of the claim application or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  However, if a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2).  Section 5110(b)(2) provides an exception to this general rule, "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim. 38 C.F.R. § 3.400 (o)(1)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  

The Board notes that the Veteran initially filed a claim of service connection for bilateral lower extremity peripheral neuropathy in August 2009.  However, entitlement to service connection was denied in an August 2010 rating decision, and the Veteran did not appeal the RO's denial of that claim; thus, this decision became final, and the Veteran never filed a petition to reopen this claim.  The award of service connection was granted on the basis of a May 2015 VA spine examination that found that the Veteran had bilateral lower extremity femoral nerve impairment related to his thoracolumbar spine condition.  38 C.F.R. § 4.71(a) (2017) directs VA to separately rate neurological abnormalities related to spine conditions. 

Applying the foregoing to the Veteran's claims for an earlier effective date for his bilateral lower extremity femoral nerve impairment, the Board notes that the Veteran's relevant treatment records are silent for bilateral lower extremity neurological deficits.  There is one notation in February 2013 as to right upper extremity numbness and tingling following a fall on ice, but no lower extremity complaints.  Additionally, there is a report of left thigh pain in October 2009, in which the Veteran reported that his legs went weak and sometimes he fell, but at this time the Veteran received treatment for a non-service connected left knee condition, and neurological examination did not reveal sensory or motor deficits in the lower extremities; ultimately a left knee injury was suspected and a history of right tibia fracture repair from a car accident was also noted.  Additionally, although the Veteran reported back pain that traveled to his legs at December 2009 VA examination as well as paresthesia and numbness, the Veteran's examination was negative for neurological deficits, including negative straight leg raise testing.  The examiner specifically found that there were no signs of chronic and permanent nerve root involvement.  

Although the Veteran has challenged the adequacy of the December 2009 VA examination, the Board notes that the same sensory, straight leg raise testing, and reflex testing were administered by the May 2015 VA examiner, which resulted in positive straight leg raise testing, and decreased sensation at the upper anterior thigh (L2).  The date of the VA examination was May 1, 2015.

The Board finds that for the purposes of the Veteran's bilateral lower extremity femoral nerve impairment effective date claims, the date on which entitlement arose was May 1, 2015.  In making this finding, the Board notes that despite reported of lower extremity symptoms, bilateral lower extremity femoral nerve impairment or other nerve impairment was never diagnosed before this date, and all sensory and neurological testing was negative for any nerve root impairment prior to May 1, 2015.  As such, the Veteran's claim of entitlement to an earlier effective date for service connection for bilateral lower extremity femoral nerve impairment is denied.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

III. Thoracic Spine Rating Reduction based on CUE

As a preliminary matter, the Board observes that 38 C.F.R. § 3.105(e) (2017) contains notice provisions and procedures applicable to rating reductions.  However, for the reasons explained below, the provisions of 38 C.F.R. § 3.105(e) do not apply because the June 2015 rating decision did not result in a reduction of compensation payments.  

In the June 2015 decision, the RO additionally granted two separate 20 percent initial ratings for the right and left lower extremity femoral nerve impairment, both effective from May, 1, 2015.  For the portion of the appeal period prior to this, the reduction in the Veteran's thoracic spine and bilateral hearing loss reductions did not result in a reduction of his overall combined compensation because it was calculated pursuant to 38 C.F.R. § 4.25, which directs VA to round up all final combined values ending in 5 up to the nearest number divisible by 10.  As such, there was no reduction in the Veteran's overall compensation payment, despite the fact that his individual rating for the thoracic spine was reduced.  See Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007) (holding that 38 U.S.C. § 3012(b)(6) (1962) and 38 U.S.C. § 5112(b)(6) do not require VA to provide 60 days' notice prior to a ratings reduction where the overall compensation paid to the Veteran is not reduced).  Thus, although the RO initially followed the procedures of 38 C.F.R. § 3.105(e) (2017) on the basis that the thoracic spine reduction would have resulted in an overall reduction of compensation, it was incorrect in this assumption.

The RO reduced the Veteran's thoracic spine and bilateral hearing loss ratings from 20 percent to 10 percent on the basis of clear and unmistakable evidence.  The Veteran's thoracic spine rating was awarded in a January 2003 rating decision, which was not appealed and therefore became final.

Because the January 2003 rating decision became final, it may be revised only upon a showing that it was clearly and unmistakably erroneous.  See 38 U.S.C. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).  Pursuant to 38 C.F.R. § 3.104 (a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C. § 5108.  The presence of clear and unmistakable error by VA in rendering a decision is an exception to this rule.  See 38 C.F.R. §3.105; see also 38 U.S.C. § 210 (c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes CUE.  CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).  To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would "manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).  CUE is a very specific and rare kind of "error"; it is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  The Court has explained that "clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

As the foregoing applies to this case, the relevant facts are as follows.  The Veteran was granted entitlement to a rating of 20 percent for his service-connected thoracic spine condition under Diagnostic Code 5291.  38 C.F.R. § 4.71(a) (2002).  Under the rating criteria then in effect, separate ratings were assigned for both the thoracic and lumbar spine.  Id.  Under Diagnostic Code 5291, a 10 percent rating was available for limitation of motion of the dorsal spine.  Id.  A maximum 20 percent rating was available only if there was also a "demonstrated deformity in the vertebral body" pursuant to Diagnostic Code 5285.  The January 2003 rating decision discussed the Veteran's limitation of motion of the dorsal spine, and September 2002 X-ray results documenting mild degenerative changes of the thoracic spine, with no significant scoliosis, but did not make any findings with regard to whether there was a demonstrated deformity in the vertebral body of the thoracic spine.  At the same time, service connection was in effect for residual fracture of L1, L3 and L4 which was assigned a 20 percent evaluation from December 24, 1969, and a 30 percent rating from May 11, 2001.  

In its April 2013 proposed reduction decision and its June 2015 rating reduction, the RO explained that a 10 percent rating should have been afforded instead of a 20 percent rating because the Veteran did not have any demonstrated deformities of the vertebral body of the thoracic spine.  The RO noted that the Veteran had sustained fractures to his lumbar spine for which he had already been assigned a separate rating, not his thoracic spine.  The RO pointed out that the September 2002 X-ray results showed only osteophytes in the thoracic spine without any demonstrated deformity of the vertebral body.  A review of the September 2002 X-ray results is consistent with the RO's findings.

The Board finds that based on the facts available to the RO at the time of the January 2003 rating decision and the applicable regulations, it did not correctly apply the pertinent laws and regulations and that this error manifestly changed the outcome of the decision since the Veteran was awarded a 20 percent rating without justification.  The January 2003 decision did not constitute a mere misinterpretation of the facts because it did contain any incorrect facts as to the Veteran's September 2002 X-ray results, and there is no evidence that it misinterpreted those X-ray results.  It is unclear from both the facts and the explanation for the rating provided by the January 2003 rating decision why the Veteran was awarded a 20 percent rating that could have only been awarded if he had a demonstrated deformity of the vertebral bodies of the thoracic spine, and the rating decision does not discuss whether there was any demonstrated deformity.  Therefore, the only basis on which the 20 percent rating award could have been predicated was a misapplication of the applicable regulations.  As such the award of a 20 percent rating for the Veteran's thoracic spine condition constituted a misapplication of the law to the relevant facts.  Accordingly, the RO's reduction of the Veteran's rating to 10 percent from 20 percent was proper.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344 (2017); 38 C.F.R. § 4.71(a) (2002).


IV. Entitlement to an Increased Rating for PTSD

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See generally Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The Veteran's PTSD is currently evaluated at 50 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which assigns disability evaluations of 0 percent (noncompensable), 10 percent, 30 percent, 50 percent, 70 percent, and 100 percent.  Addressing the disability evaluations relevant to the Veteran's claim, a 50 percent evaluation requires occupational and social impairment "with reduced reliability and productivity due to such symptoms as": (1) flattened affect; (2) circumstantial, circumlocutory, or stereotyped speech; (3) panic attacks more than once a week; (4) difficulty in understanding complex commands; (5) impairment of short-and long-term memory as demonstrated by retention of only highly learned material or forgetting to complete tasks; (6) impaired judgment; (7) impaired abstract thinking; (8) disturbances of motivation and mood; and (9), difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is evidence of occupational and social impairment, "with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as": (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; (5) impaired impulse control, such as unprovoked irritability with periods of violence; (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances, including work or a work like setting; (9) and inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent rating is warranted when there is evidence of total occupational and social impairment "due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.  A 100 percent rating is warranted when there is evidence of "total occupational and social impairment due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.  

The above listed symptoms associated with the 50, 70, and 100 percent ratings are not an exhaustive list of symptoms the Veteran must have or must exhibit; rather they are examples of symptoms that could cause the level of occupational and social impairment contemplated by each rating level.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  As such, the Board need not find all or even some of the listed symptoms to assign any of the above ratings.  Id.  Instead, the Board must examine the symptoms of the Veteran, determine whether they are of the kind that are enumerated in the disability rating level, and if so, determine whether those symptoms result in the level of occupational and social impairment described by that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In doing so the Board may examine the severity, frequency, and duration of the Veteran's symptoms, and determine the similarity they bear to the specific rating levels listed in 38 C.F.R. § 4.130.  See id.

The Board notes that the current version of 38 C.F.R. § 4.125 (2016), utilizes the Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) to diagnose and assess mental health disorders.  However, previously, including at the time the Veteran's claim was filed and VA examinations procured, VA utilized the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  Accordingly, diagnoses made in VA examinations and VA mental health treatment records often include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score consistent with the DSM-IV.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental-health illness, with higher scores reflecting a greater degree of psychological, social and occupational functioning than lower scores.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV). An examiner's classification of the level of psychiatric impairment through assignment of a GAF score or otherwise, must be considered, but is not in and of itself determinative of the rating level to be assigned to the mental health disorder at issue. VAOPGCPREC 10-95.  Therefore, the extent that the Veteran has been assigned a GAF, the Board will consider this evidence.

The relevant evidence is summarized as follows.  In December 2009, the Veteran submitted a lay statement detailing some of his numerous combat stressors and explaining that combat had caused in him a sense of loss, anger, depression, hypervigilant behavior, anxiety, guilt, flashbacks, and alcohol abuse (past) that resulted in driving under the influence charges.  He also reported that his PTSD has caused sleep issues and confrontations with his wife.

A VA examination was conducted in December 2009.  The examiner provided an overview of the numerous combat medals the Veteran had received and his exposure to war time atrocities and the loss of comrades, including an incident in which the Veteran survived because he was medevac'd out of the area due to a back injury and the rest of his comrades were subsequently killed, and another incident in which the Veteran's colonel was decapitated.  The examiner noted that the Veteran was cleanly groomed, and that he started and ended his conversation with the examiner with a friendly handshake.  The Veteran was noted to have communicated in a cordial, cooperative, logical, and coherent manner.  The Veteran's insight was fair.  Hallucinations and delusion were absent, but the examiner did note that the Veteran had reported certain visual uncertainties in situations reminiscent of combat situations which had led him to discontinue vocational hunting.  The Veteran reported poor sleep since returning from Vietnam, characterized by restlessness and rising to smoke cigarettes and check the perimeter of his property.  The examiner noted survival guilt, and frequent nightmares of combat situations from the distant past.  The Veteran denied a history of suicidal ideation or homicidal ideation or violence.  

The examiner noted that the Veteran was a somewhat anxious and hypervigilant individual who liked to keep his back to walls, and who had a practice of entering and exiting his rural residence from different directions as a precaution against ambush.  The examiner noted that the Veteran's temper was characterized by irritability and shortness, and that he had had some conflicts on the job in the past and also with his spouse and family.  The Veteran explained that he typically recognized that he dealt with the conflict inappropriately but that by that time it was often "too late."  The examiner noted that the Veteran attended high school until 10th grade and then discontinued in favor of working.  The Veteran later earned his G.E.D. through Job Corps with the aspiration of joining the military.  The Veteran's most significant work history was as a migrant worker's representative and then later as a veteran's representative.  The Veteran was noted to have married his current spouse in 1971 and to have contact with his children and grandchildren.  A recent bladder infection which required surgery and a difficult recovery was noted.  The examiner observed that the Veteran was prescribed only a sedative for sleep, which he took irregularly, and other medications for non-psychiatric conditions.  The Veteran reported spending time at home and watching his grandson from time to time.  He also reported overseeing the remodeling of his house.  He reported that he liked driving and solitary time such as reading or television.  He stated that he had a close friend in the community with whom he talked and drank, and that recently they went on a trip to Arlington together for the burial of the remains of their six comrades.  The Veteran reported attending church infrequently.  

The examiner noted the following primary PTSD symptoms: (1) sleep disturbance; (2) frequent nightmares; (3) survivor guilt; (4) intermittent depression; (5) irritability; (6) hypervigilance; (7) and infrequent flashbacks.  The examiner assigned the Veteran a GAF of 60.  The examiner expressed that the Veteran could probably still work despite the fact that his PTSD residuals may have contributed to his early retirement; in this regard the examiner discussed the Veteran's long work history prior to retirement and his ability to manage his PTSD symptoms without resorting to formal psychiatric treatment elsewhere in the examination report.  The examiner characterized the Veteran's PTSD as chronic with adult onset and of moderate intensity.

The Veteran's buddy, S. G. submitted a detailed lay statement in April 2013.  However, this lay statement described the nature of the Veteran and S. G.'s combat service, rather than the Veteran's PTSD manifestations during the appeal period.

Another VA examination was conducted in May 2015.  The examiner identified the following PTSD symptoms for rating purposes: (1) depressed mood; (2) anxiety; (3) suspiciousness; (4) panic attacks that occur weekly or less often; (5) chronic sleep impairment; (6) mild memory loss, such as forgetting names, directions, or recent events; (7) flattened affect; (8) difficulty in understanding complex commands; (9) disturbances of motivation and mood; and (10) difficulty in establishing and maintaining effective work and social relationships.  The examiner also separately noted symptoms of hypervigilance, exaggerated startle response, problems with concentration, the persistent inability to experience positive emotion, feelings of detachment or estrangement from others, markedly diminished interest or participation in significant activities, avoidance of external reminders and memories, and recurrent distressing dreams.  

The examiner assessed the Veteran's PTSD as manifesting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactory, with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran had undergone some life changes since his evaluation in April 2006 including retiring early from his job due to arguments with his employer, and his brother passing away a year prior.  The examiner reviewed the Veteran's occupational and educational history, noting that the Veteran received several combat medals for his active duty service in Vietnam, where the Veteran was a section leader and a brig guard.  He noted post-service employment in jobs that include farming, nursery work, and finally for Social Security, after working there for 25 years.  He reported that he liked the job but that he felt he needed to leave before he hurt anyone.  He reported leaving work to more carefully manage his stress feelings, and reported that he was not currently looking for work.

The examiner observed that the Veteran was appropriately oriented to time and place, and demonstrated immediate memory below normal limits.  He demonstrated some issues with persistence, but had normal delayed memory, demonstrated the ability to understand and follow directions, and demonstrated normal attention and basic verbal fluency.  The examiner noted that the Veteran was groomed appropriately, his thought process was logical and goal-directed, and his speech pattern was slow and deliberate.  Remote and recent memory seemed somewhat impaired, he provided a coherent history, and his mood was dysphoric with a flattened affect.  The examiner noted that he Veteran did better working individually, and may need to leave work scenes to regain composure and avoid temper outburst or other trouble, and that the Veteran would also have some issues remembering instructions.

The Veteran reported that some of his symptoms had increased in severity since his last VA examination.  The Veteran reported that he had a lot of difficulty staying and falling asleep, that he rarely got more than an hour of sleep at a time, and that he had increasingly disturbing nightmares since he had retired.  He reported that he had them before, but that they started getting worse around that time (January 2006).  He reported no more than four or five hours of sleep per night.  As for social impairment, he noted that he did at times enjoy socializing in small groups with well-known friends, but that he was otherwise socially averse, avoiding crowds, malls, grocery stores, and church.  He reported hypervigilance, easily triggered startle response especially in response to loud noises, and feeling guarded.  He also noted that he was highly irritable, with verbal explosiveness a few time a week.  He reported feeling suspicious of others, feeling apathetic towards others with blunted emotions, and lacking loving feelings and motivation.  He reported a loss of connection with others, and intrusive memories that are cued randomly.  He reported a depressed mood, feelings of loss of interest and pleasure in usual activities, fatigue, significant appetite alteration, psychomotor retardation, feelings of self-reproach, and loss of focus and concentration.  He denied internal stimuli.  He reported that he was a little nervous, jittery, felt confined and constricted, and frustrated, with constant worry and anxiety.  He reported panic with shortness of breath about every couple of weeks accompanied by nausea.  He denied homicidal, violent, or suicidal behavior, treatment in a psychiatric facility, prescriptions for psychiatric medications, and counseling.  He reported preferring to talk to other veterans and that he had been in counseling on and off.

Finally, the Veteran, his wife, and his friend S. G. provided testimony with regard to the Veteran's PTSD symptoms in October 2016.  The Veteran provided testimony that he had retired three years early from his state government job.  However, he said that his work was causing him to be irritable and explained that he was working with veterans and that a lot of reoccurring things were happening to him.  He stated that he felt that he was being sabotaged at work.  He stated that he was only supposed to work with veterans, and that his work was always trying to get him to work with non-veterans, and that this was frustrating to him.

As for friends, the Veteran stated that his only friends were usually other veterans.  The Veteran's spouse stated that he surrounded himself with veterans all the time and they have some type of bond, and that he talked to them about how he felt.  However, she stated that he would often come home from work frustrated because a lot of the veteran had PTSD, and that he would try to come up with solutions for them but he was reliving his issues.  She also stated that he did not like to go to a place unless there would be veterans there; in particular places where there were Vietnam veterans.  She stated that this kept him in Vietnam in a way.  She expressed ambivalence as whether the Veteran's exclusiveness with regard to Vietnam era veterans was helpful or not helpful to his PTSD.  He stated that he felt that he used to go fishing and hunting more with his children and that his PTSD prevented this.  The Veteran reported an incident in which he was going to shoot at an elk, and almost mistakenly shot a friend with whom he had been hunting.  He felt that this was sort of a flashback in a way.  She also explained that the Veteran got up in the middle of the night to go out and smoke, and that he did get up with anxiety attacks.  The Veteran stated that he slept three maybe four hours; he also indicated that he patrolled the perimeter of his property when he got up to smoke at night.  

The Veteran's wife also stated that sometimes he could not breathe and she would take him to the doctor because the Veteran thought he was having a heart attack.  She reported that this happened maybe once a year.  The Veteran's wife agreed that the Veteran's thought process was irrational and that he got overly angry about things, but also stated that he handled it pretty good, because he kept things internalized.  The Veteran stated that he and wife sometimes blow up at each other.  The Veteran's wife then stated that the Veteran got "anxiety attacks" almost nightly.   

The Veteran's wife stated that the Veteran, to whom she has been married 45 years, would routinely call her in the morning to make sure she got to work safe, check in again at lunch, and then call after she got home from work again to make sure she was safe.  She attributed this to hypervigilance and that Veteran's duties as a soldier when he was in Vietnam.  The Veteran confirmed that one of his sons used to get mad at him for always calling so much, and that he still did this even though his sons were 35 and 42 now, and that he also got very worried about friends and neighbors.

S. G. testified that the Veteran had retired for his own sanity and for the safety of others.  S.G. is the Veteran's friend who served with him in Vietnam.  He reported that he often helped the Veteran tend to his property.  However he stated that he attributed this to the Veteran's back problems not his PTSD.

As for mental health treatment, the Veteran stated that he had tried group therapy and did not like it because he felt like people were bragging about their accomplishments, so he just sat and talked with his friend S.G.  Although he had attempted counseling in the past, he felt that they were too young and had not been in the military. The Veteran reported that socializing with other Vietnam veterans was a kind of therapy to him.  He also added that he was happy people were finally paying attention to Vietnam veterans and reported that his children and grandchild always spent Veterans Day and Memorial Day with him and attended memorial services.

Consistent with the Veteran's Board hearing testimony and the Veteran's VA examination reports, there are very few VA treatment records available with regard to the Veteran's PTSD, aside from some notations of positive screenings for PTSD.

The Board finds that the Veteran's PTSD symptoms are most closely approximately by his current 50 percent rating, and do not meet the 70 percent rating criteria.  The Board finds that this is the case because the Veteran's PTSD symptoms, although significant, are not consistent with occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  In this regard the Board notes that the record does not support a finding that the Veteran has deficiencies in judgement and thinking, as no impaired thinking or judgment has been demonstrated anywhere in the record, and was specifically noted to be normal on several VA examination reports.  Additionally with regard to social impairment of such severity as to cause a deficiency in family relations, the record reflects that the Veteran he has a long marital history with his present wife, and that his relationships with his adult children and grandchildren are intact, with the Veteran occasionally watching his grandson and attending family events with his multiple family members.  Moreover, the Veteran also has several friends, including a close friend and neighbor, S. G., and other Vietnam era veterans with whom the Veteran finds he has commonality.  Although the Veteran may have difficulty making or getting along with non-Vietnam era veterans and others who are not from a military background, and may get irritable or verbally aggressive with family members and others resulting in difficulty maintaining current social relationships, and establishing new relationships, such impairment is contemplated by his current 50 percent disability evaluation.

Additionally, the Board notes that the Veteran also lacks symptoms compatible with the type of symptoms contemplated by the 70 percent rating criteria.  The Veteran does not have any issues with personal hygiene, suicidal or homicidal ideation, impaired impulse control, obsessive rituals, illogical, obscure or irrelevant speech, near continuous panic, spatial disorientation, or the inability to establish or maintain effective relationships.  Although the Board acknowledges that such symptoms are examples, the Board notes that most of the Veteran's PTSD symptoms are contemplated by disability evaluations less than 70 percent, including sleep impairment, hypervigilance, anxiety, excessive worry, panic attacks, flattened affect and irritability.  38 C.F.R. § 4.71(a).  As for occupational impairment, although the Veteran certainly exhibits PTSD related occupational impairment, due to the fact that the Veteran's social impairment does not manifest as deficiencies in most areas as discussed above, the Veteran does not meet the criteria for the next highest rating of 70 percent.  Accordingly, for the foregoing reasons as summarized above, the Board finds that the criteria for a rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9411 (2017).

In so finding, the Board acknowledges the nature, severity, and frequency of the Veteran's combat stressors, and the Board recognizes that the Veteran raised concerns at his April 2014 DRO hearing, explaining that he did not understand why his PTSD rating was not higher given the nature of his combat stressor, especially that he was the sole survivor from his first combat encounter.  However, the rating schedule assigned to assess PTSD and other mental health disorders is predicated on the severity of the mental health symptoms exhibited by each individual veteran, rather than the severity or frequency of the underlying combat stressor during service.  As such, the Board's findings with regard to the severity of the Veteran's PTSD is only an assessment of his current symptoms for the purposes of providing him with disability compensation relevant to his current occupational and social impairment caused by PTSD, and is not a reflection of the Veteran's well documented combat service during active duty, for which he received the Purple Heart Medal and the Combat Action Ribbon.  


ORDER

Entitlement to an earlier effective date prior to May 1, 2015 for service connection for right lower extremity femoral nerve impairment is denied.

Entitlement to an earlier effective date prior to May 1, 2015 for service connection for left lower extremity femoral nerve impairment is denied.

The reduction in the Veteran's thoracic spine rating from 20 percent to 10 percent due to CUE in the January 2003 rating decision was proper and the appeal is denied.

Entitlement to a rating in excess of 50 percent for the Veteran's service-connected PTSD is denied.  



REMAND

A review of the record reveals that the Veteran reported neurological manifestations in relation to his service-connected thoracolumbar spine disorder at his VA examination in December 2009, to include erectile dysfunction and urinary urgency.  The examiner provided opinions that indicated that these reported symptoms and or conditions were not related to the Veteran's thoracolumbar spine disability, but did not provide any rationale for these findings.  A review of the Veteran's VA treatment records does not reveal a current diagnosis of erectile dysfunction, but does reveal a notation as to recurrent urinary tract infections, and the Veteran's May 2015 PTSD examination referred to past bladder surgery.  The Veteran's most recent VA examination was conducted in May 2015, but did not discuss any neurological abnormalities other than nerve root impairment.  

When assessing disabilities of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2017).  As the record reveals that clarification is needed with regard to the extent of the Veteran's neurological abnormalities to include urinary urgency and erectile dysfunction, the Veteran's increased rating claim for his thoracolumbar spine, to include the issues of separate ratings for the thoracic and lumbar spine prior to May 1, 2015, and to a combined rating thereafter, must be remanded for procurement of a supplemental neurological examination.  

As for the Veteran's hearing loss initial rating claim, the Board finds that because the Veteran and his wife provided testimony indicating that the Veteran's hearing loss has worsened since the provision of his most recent VA examination in May 2015, remand of this claim is required for a more contemporaneous examination.  

As for the Veteran's bilateral lower extremity femoral nerve impairment, the Board notes that the Veteran is not currently in receipt of the maximum rating for that disability, and a supplemental neurological examination may evidence a higher degree of impairment.  As such, because the Board currently does not have sufficient evidence with regard to the neurological manifestations of the Veteran's service-connected thoracolumbar spine disability, and the Veteran's bilateral lower extremity femoral nerve impairment is a neurological manifestation of his thoracolumbar spine condition, the Veteran's femoral nerve and thoracolumbar spine claims are so inextricably intertwined that a Board decision on the bilateral lower extremity femoral nerve impairment ratings at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the femoral nerve impairment claims must be remanded, pending additional development of the Veteran's thoracolumbar claim.

Additionally, the Board finds that the matter of entitlement to a TDIU is raised by the record because the Veteran reported that he retired early due to PTSD symptoms and meets the criteria for scheduled TDIU for the entire appeal period pursuant to 38 C.F.R. § 4.16.  However, it is likewise inextricably intertwined with the Veteran's thoracolumbar spine claims because the Veteran is service connected for that condition and it is relevant to his employability.  See id.

Finally, the Board notes that the Veteran is currently receiving VA medical treatment that is relevant to the claims being remanded.  As such, on remand, any outstanding VA treatment records should be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the conditions being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his bilateral hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's bilateral hearing loss, and describe the resulting functional impairment as it relates to activities of daily living and capacity for occupational tasks.   

b. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. Schedule the Veteran for a supplemental examination with an appropriate clinician to diagnose and assess the severity of any neurological manifestations of his service-connected thoracolumbar spine condition to include but not limited to, erectile dysfunction, urinary urgency, and peripheral nerve impairment. 

a. The examiner must assess the Veteran for any neurological abnormalities to include erectile dysfunction, bowel or bladder impairment, and peripheral neuropathy.  Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of any diagnosed neurological abnormalities, and describe the resulting functional impairment as it relates to activities of daily living and capacity for occupational tasks.  

b. Then, for any diagnosed neurological abnormalities other than femoral nerve impairment, the examiner must provide the following etiology opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed neurological abnormality is proximately due to or the result of his service-connected thoracolumbar spine condition.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


